Citation Nr: 0601842	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service from July 1961 to May 1963 and from 
August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied service connection for PTSD.


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.

2.  The veteran does not have PTSD.  

3.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received in November 2001, 
after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim of entitlement to 
service connection for PTSD, he was informed of the evidence 
necessary to substantiate it.  A Statement of the Case, 
issued in April 2003, provided notice to the veteran of the 
evidence necessary to support his claim.  A supplemental 
statement of the case dated in July 2003 also provided notice 
to the veteran of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in November 2001 and August 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  A November 2001 letter 
requested specific information from the veteran pertaining to 
his claimed PTSD and the stressors involved in causing that 
disorder.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent VA treatment records have been obtained, and the 
veteran has undergone VA examinations.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in a May 
2003 statement, he indicated that he had no additional 
evidence to furnish.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
psychiatric health.  The veteran did sustain a laceration to 
his head in 1962, and was seen for stitches.  On discharge 
physical examination in July 1967 the veteran was found to be 
psychiatrically normal.  

The veteran's service personnel records indicate that he 
served as a fireman aboard the USS Lofberg during his first 
enlistment and aboard the USS Newell during his second period 
of enlistment.  The enlisted performance record for his 
second period of enlistment indicates four incidents of 
nonjudicial punishment for unauthorized absences.  A July 
1967 entry indicates that the veteran was not recommended for 
reenlistment.  The 1967 report of discharge indicates that 
the veteran was authorized the National Defense service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  

In September 1994 the Social Security Administration (SSA) 
determined that the veteran was disabled due to the residuals 
of a cerebrovascular accident, ischemic heart disease, status 
post coronary bypass surgery, seizure disorder, and organic 
mental syndrome.  SSA noted that a psychological examination 
had resulted in a diagnosis of organic mental syndrome caused 
by a stroke.

A VA outpatient treatment record dated in August 2000 
indicates diagnoses of generalized anxiety disorder and 
dysthymic disorder.  The veteran reported that he had trouble 
sleeping.  

Dysthymic disorder and generalized anxiety disorder were also 
assessed in October 2000.  The veteran indicated that Ativan 
helped him sleep but that he woke up angry and irritable.  

In November 2000 the veteran reported that he did not like to 
be around people and that he played solitaire on the computer 
six to eight hours per day.  The assessment was anxiety 
disorder not otherwise specified - PTSD.

In February 2001, the veteran reported that he had increased 
his antidepressant and had run out.  He noted increased 
anger.  He also reported trouble falling asleep.  The 
assessment was dysthymic disorder, general anxiety disorder 
and insomnia.  

A May 2001 VA treatment record reflects the veteran's report 
of isolation.  He also stated that when he went out he felt 
as if someone was watching him.  He indicated that he slept a 
lot during the day and did not go to bed until between three 
and five in the morning.  He noted that he had his computer 
set up for the Internet and to search for extraterrestrial 
intelligence, and that he sat and watched the computer screen 
for any electronic activity from space.  The assessment was 
dysthymic disorder, generalized anxiety disorder, PTSD, and 
sleep/wake cycle disturbance.  The provider also noted 
organic brain syndrome by the veteran's report.  The same 
assessment was made in November 2001.

In a December 2001 statement, the veteran indicated that the 
plane taking him to Vietnam had mechanical problems and 
landed at Clark Air Force Base in the Philippines.  He stated 
that he had recurrent dreams of being in a plane and falling.  
He indicated that while in Vietnam, he was assigned to 
transport Vietnamese prisoners, which was traumatic because 
he was not trained for such duty and was afraid that they 
would attempt to escape or hurt him.  He reported that the 
duty of searching Vietnamese boats was traumatic because 
although he had a weapon, he was not given any ammunition.  
He stated that while stationed in the Philippines, he 
witnessed riots between white and black soldiers and that 14 
soldiers died over a period of four weeks.  He related that 
he had been divorced three times and that he spent most of 
his time alone.  He stated that prior to his military service 
he was very outgoing and that he had changed when he returned 
from Vietnam.  

Materials obtained by the RO indicate that the USS Newell was 
an Edsall Class Destroyer Escort and that she operated in the 
Pacific Theater, to include the waters off Vietnam.   The RO 
subsequently requested assistance from the Director, Center 
for Unit Records Research (CURR) in verifying the veteran's 
claimed stressors.  

A VA PTSD examination was carried out in March 2003.  The 
examiner noted that the veteran received outpatient care at a 
VA outpatient clinic for his psychiatric illness.  The 
veteran reported that he had stopped working due to transient 
ischemic attacks, cerebrovascular accidents, and depression.  
He claimed that he had experienced chronic, severe 
psychiatric symptoms since his military service, and that 
there had been no full remissions.  The examiner noted that 
the veteran had numerous subjective complaints, and when he 
was asked about his reported organic brain syndrome he 
reported that he did not know what it was, and that Social 
Security told him that he had it.  The veteran endorsed bad 
dreams, and related that he had once had a nightmare about 
being beaten up by soldiers in Japan.  He also reported 
dreams of falling from a high place.  When asked why he saw a 
psychiatrist, the veteran responded that it was because of 
his depression.  He noted that he was a loner and that he had 
memory problems.  He also endorsed problems with his temper.  

On mental status examination, the veteran was somewhat 
obsequious, with expansive gestures.  There was no evidence 
of startle, tremor, or rigidity.  The veteran's thought 
processes were clear, logical and goal-directed.  Thought 
content was negative for auditory or visual hallucinations, 
as well as for suicidal and homicidal ideation.  The 
veteran's mood was mildly depressed and his affect was mobile 
and congruent.  Insight and judgment were fair.  Cognitive 
examination revealed that the veteran was oriented to the 
year, month, and date, but not to the day of the week.  He 
knew city and state, but not the county, but knew that he was 
in a VA outpatient clinic.  Although the veteran was noted to 
remember details about his military experience, he was 
apparently unable to recall three objects on his first 
attempt.  He succeeded on his second attempt, but failed on a 
third attempt.  When asked to spell "world" backwards, the 
veteran responded that he could not.  There was no impairment 
of thought process or communication.  The veteran's ability 
to maintain minimal personal hygiene and other basic 
activities of daily living was intact.  Memory loss was noted 
to be very minimal.  No panic attacks were clinically 
observed.  

The examiner opined that any organic brain syndrome was 
secondary to his cerebrovascular disease, carotid 
endarterectomy and transient ischemic attacks.  She noted 
that those disorders were not related to the veteran's in-
service head injury.  She also indicated that while the 
veteran might have some concentration and attention deficits 
due to his depressive disorder, the depressive disorder was 
not related to the head injury sustained during service.  The 
diagnosis was depression, not otherwise specified.  She also 
opined that many of the symptoms that the veteran attributed 
to PTSD were in fact attributable to his depression.  She 
reiterated her opinion that the depression was not related to 
military service.

The CURR responded to the RO's request for assistance in June 
2003.  It indicated that it was unable to research the 
veteran's claimed stressors because sufficient stressor 
information had not been provided.  

In a June 2003 addendum, the examiner opined that the veteran 
did not have organic brain syndrome, dementia, delirium, or 
cognitive dysfunction related to any incident that occurred 
during military service.  She indicated her belief that any 
cognitive dysfunction experienced by the veteran was due to 
his stroke.  She also stated that the veteran definitely did 
not have PTSD.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, VA outpatient treatment records show 
that the veteran has been diagnosed with PTSD, as well as 
dysthymic and generalized anxiety disorders, by a VA 
outpatient clinic.  However, the March 2003 VA examiner, 
after an in depth clinical interview and a review of the 
veteran's records, concluded that the veteran does not meet 
the criteria for a diagnosis of PTSD.  Rather, she provided a 
diagnosis of depression not otherwise specified and opined 
that many of the symptoms that the veteran attributed to PTSD 
were actually attributable to his depression, which was not 
related to military service.  While there is a conflict as to 
the veteran's psychiatric diagnosis, the Board concludes that 
the opinion of the VA examiner is far more convincing than 
the diagnoses of PTSD contained in VA outpatient records.  
Those records fail to fully discuss the underlying basis for 
the diagnosis of PTSD and do not identify a stressor that 
resulted in the diagnosis.  On the other hand, the March 2003 
VA examiner concluded that the veteran did not have PTSD 
after a complete review of the record and an in depth 
psychiatric evaluation.  The more probative evidence 
establishes that the veteran does not have PTSD, therefore, 
service connection cannot be granted.

Moreover, a stressor has not been verified.  DD Forms 214 for 
the veteran's two periods of service reflect that the veteran 
received no decoration or award indicative of participation 
in combat, and there is no other corroborating evidence of 
the veteran's participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  
The veteran has not provided any credible supporting evidence 
of his alleged stressors. The Board also observes that the 
CURR was unable to assist in substantiating the veteran's 
claimed stressors, as insufficient information was provided.  
Thus, this critical element necessary to establish service 
connection for PTSD is also absent.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


